Citation Nr: 0428772	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  01-09 060	)	DATE

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a stomach 
disability.

2.  Entitlement to service connection for dysplasia.

3.  Entitlement to service connection for fibroid tumors.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a left knee 
disability.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for mastalgia.

11.  Entitlement to an initial compensable rating for a 
service-connected foot disability. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and her spouse

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1984. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2000 and in 
November 2001 of the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in April 2004, and to make the final 
determination in this appeal.  A transcript of the hearing is 
associated with the file.

At the April 2004 hearing, the veteran clarified for the 
record that the claim of service connection for a 
gynecological disability was the same as the claim of service 
connection for fibroid tumors.  She also raised the issue of 
service connection for a hiatal hernia that is referred to 
the RO for appropriate action. 

The issues of service connection for fibroid tumors, 
headaches, a right knee disability, a left knee disability, 
sinusitis, hypertension, and mastalgia, as well as, the issue 
for an increase for the service-connected foot disability are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In a December 2000 rating decision, the RO denied the 
claim of service connection for a stomach disability and 
after the veteran was notified of her procedural and 
appellate rights, she did not appeal the rating decision.

2.  The evidence presented since the December 2000 rating 
decision is cumulative or redundant and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  Dysplasia is not current shown. 

4.  It has not been affirmatively shown that gastroesophageal 
reflux disease had onset in service.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision by the RO denying 
service connection for a stomach disease became final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 
20.1103 (2002). 

2.  The evidence presented since the December 2000 RO rating 
decision is not new and material and the claim of service 
connection for a stomach disability is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2001).

3.  Dysplasia was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2003).

4.  Gastroesophageal reflux disease was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

On the new and material issue and the issues of service 
connection decided now, the veteran's claims were filed in 
Mach 2001.  In letters, dated in March and July 2001, the RO 
provided the veteran pre-RO-adjudication, VCAA notice.  The 
claims were adjudicated in November 2001. 

On the new and material issue, the RO notified the veteran of 
the evidence necessary to substantiate the claim, namely, 
evidence of a chronic stomach condition, the lack of which 
was the basis for the previous denial. 

Accordingly, the Board finds that the VCAA notice provided by 
the RO complied with Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  

As for the content of the notice, that is, the 60-day 
response time, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 
2004) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Although the § 3.159 notice was provided after the 
adjudication, the veteran was not prejudiced by the out-of-
time notice because she was given the opportunity to submit 
additional evidence after the statement of the case and she 
did submit such evidence at the hearing in April 2004 and she 
has waived initial consideration of the evidence by the RO.  

For these reasons, no further procedural development is 
required to comply with the duty to notify under the VCAA.  

Duty to Assist 

Under the VCAA, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A.  In this case, the veteran testified in April 2004 
that the claims file, with the addition of the new evidence 
she was filling at the hearing, included all of her from 1977 
to 2004.  As the veteran has not identified any additional 
evidence, not already of record, and as there are otherwise 
no additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 

1.  Claim to Reopen
Procedural Background

In a December 2000 rating decision, the RO denied service 
connection for a stomach disability on grounds that service 
medical records did not contain a diagnosis of a chronic 
stomach disability or was a chronic stomach disability shown 
within a year of service.  Although the RO referred to a 
history of gastroesophalgeal reflux disease and a hiatal 
hernia, neither was adjudicate by the RO in conjunction with 
the claim of service connection for a stomach disability.  
Gastroesophalgeal reflux disease was subsequently adjudicated 
by the RO as a separate disability in the November 2001 
rating decision, which the Board will also address as a 
separate disability in this decision.  As for the hiatal 
hernia, the RO has not yet adjudicated the claim and, as 
mentioned earlier, the issue is referred to the RO for 
appropriate action.  For these reasons, the Board will not 
consider either gastroesophalgeal reflux disease or a hiatal 
hernia in the context of the application to reopen the claim 
of service connection for a stomach disability.  

Excluding gastroesophalgeal reflux disease and a hiatal 
hernia, the RO in its December 2000 rating decision held that 
there was no stomach disability shown.  After the veteran was 
notified of the adverse decision and of her procedural and 
appellate rights to appeal the decision, she did not appeal.  

In March 2001, the veteran again raised the issue of a 
stomach disability. 

Legal Criteria for New and Material Evidence

A claim, which has been denied in a final rating decision, 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c).  The exception to finality is the presentation of 
new and material evidence.  If new and material evidence is 
presented, the claim will be reopened and the claim will be 
reviewed on all the evidence of record.  38 U.S.C.A. § 5108.  
The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction, regardless of how the RO ruled.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been presented, the 
analysis must end. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Evidence Previously of Record 

The evidence previously of record consists of service medical 
records, post-service medical records from Martin Army 
Community Hospital, Madigan Army Medical Center, Moncrief 
Army Community Hospital, and the Lexington Family Practice; 
reports of VA examination, as well as, the veteran's 
statements in support of her claim. 

A summary of the service medical records shows that the 
veteran complained of stomach pain in June 1979, but no 
abnormality was identified.  In January 1981, she was seen 
for several symptoms, including vomiting, that were 
associated with the flu. In March 1983, she was seen for 
symptoms of nausea and vomiting.  The assessment included 
gastroenteritis.  She was instructed to return if the 
condition worsened.  In May 1983, she complained of a number 
of symptoms, including nausea.  The assessment was viral 
syndrome.  On separation examination in December 1983, there 
was no complaint, history or finding of a stomach 
abnormality.  The abdomen and viscera were evaluated as 
normal.  It was noted that the veteran was at 25 weeks in her 
pregnancy. 

After service, an endoscopic study in 1995 revealed no 
stomach abnormality.  On VA examination in November 2000, the 
veteran gave a history of gastrointestinal symptoms during 
the 1980s and 1990s.  Except for the history and diagnoses in 
1995 of gallstones, gastroesophageal reflux disease, and a 
hiatal hernia, no gastrointestinal disease was found.  

Evidence Presented Since the December 2000 Rating Decision

Evidence presented since the December 2000 RO rating decision 
consists of copies of service medical records, as well as 
copies, of medical records previously submitted from Martin 
Army Community Hospital, Moncrief Army Community Hospital, 
and Lexington Family Practice.  The evidence also consists of 
additional medical records from Martin Army Community 
Hospital, Moncrief Army 


Community Hospital, and Madigan Army Medical Center, as well 
as, service hospitals in Germany, the Lexington Family 
Practice and the veteran's and her spouse's testimony. 

The copies of the service medical records, as well as, the 
copies of the records from Martin Army Community Hospital, 
Moncrief Army Community Hospital, and the Lexington Family 
Practice are records previously submitted and considered by 
the RO in the prior denial of the claim.  Since new evidence 
means evidence not previously submitted to the RO, none of 
these records meet the regulatory standard of new evidence.  
38 C.F.R. § 3.156. 

To the extent the some of the records of the Martin Army 
Community Hospital, Moncrief Army Community Hospital, and the 
Madigan Army Medical Center and the other service hospitals, 
were not previously considered, the records are not material 
because the records pertain to other than stomach problems. 

To the extent that some of the records from the Lexington 
Family Practice have not been previously considered, the 
records are not material because the records do not document 
stomach disease other than gastroesophageal reflux and a 
hiatal hernia. 

As for the testimony, while credible, to the extent that the 
testimony is offered as providing evidence of current stomach 
disease, the lack of which was the basis for the previous 
denial, neither the veteran nor her spouse is qualified to 
diagnose a disease process, even though both have had medical 
training, especial the veteran's spouse who is Licensed 
Practical Nurse and working towards being a Registered Nurse.  
Black v. Brown, 10 Vet. App. 279, 284 (1997), reconsideration 
denied, 11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 
884 (Fed. Cir. 1999) (The Court held that a registered 
nurse's opinion regarding the etiology of the spouse's 
disability was not probative medical evidence because the 
nurse did not have special knowledge regarding the veteran's 
disease process and had not participated in treatment.).  
Where, as here, the question is a medical one, that is, the 
presence of an identifiable disease entity, excluding 
gastroesophageal reflux disease and a hiatal hernia, the 
testimony, unsupported by competent medical evidence, cannot 
serve as the predicate to reopen the previously denied claim.  

For these reasons, the additional evidence presented is not 
new and material because it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

2.  Service Connection Claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1131.  This may be 
accomplished by affirmatively showing inception of the injury 
or disease during service.  38 C.F.R. § 3.303(a).  

In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Dysplasia 

As for dysplasia, the service medical records show that in 
1978 a laboratory test of a PAP smear revealed dysplasia.  
Subsequent PAP smears in service and after service, most 
recently in 2001, have been negative.  Without medical 
evidence of a current, permanent disability related to 
dysplasia, there is no factual or legal basis to relate 
dysplasia to service.   
Gastroesophageal Reflux Disease 

The service medical records are negative for any complaint, 
history, or finding of gastroesophageal reflux disease.  
After service, gastroesophageal reflux disease was diagnosed 
in 1995.   

Establishing service connection for a disability requires a 
relationship between a current disability and an injury or 
disease in service.  Without affirmative evidence of 
gastroesophageal reflux disease in service, there is no 
factual predicate to support her claim of service connection 
for gastroesophageal reflux disease. 

In reaching the above conclusions, the Board has taken into 
account the veteran's statements and testimony and her 
spouse's testimony.  While the statements and testimony are 
credible, where the statements and testimony are offered in 
the context of a medical diagnosis or a medical opinion, 
neither is competent, even in light of their individual 
training in health care, to provide a medical diagnosis or 
medical opinion. 

For these reasons, the preponderance of the evidence is 
against the claims of service connection for dyplasia and 
gastroesophageal reflux disease and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
stomach disability is denied.

Service connection for dysplasia is denied.

Service connection for gastroesophageal reflux disease is 
denied.




REMAND

As for service connection for fibroid tumors, hypertension, 
headaches, a right knee disability, a left knee disability, 
sinusitis, and mastalgia, the record contains recurrent 
symptoms of each, evidence of an event, injury, or disease in 
service, and evidence of a possible association with service.  
However a medical examination or medical opinion is necessary 
because the record does not contain sufficient medical 
evidence to decide the claims. 

As for the rating of the service-connected foot disability, 
the evidence of record is insufficient to determine the 
degree of impairment, if any, due to pain or functional loss 
due to pain.  

Therefore, under the duty to assist, 38 C.F.R. § 3.159, these 
issues are REMANDED for the following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  If she has evidence to 
substantiate her claims, not already 
of record, that is not in the 
custody of a Federal agency, such as 
records of private medical care, she 
should submit the records herself or 
with her authorization, VA will make 
reasonable efforts to obtain the 
records on her behalf.

b.  If she has evidence, not already 
of record, that is in the custody of 
VA or other Federal agency, VA will 
obtain any such records she 
identifies.

c.  Ask the veteran to provide any 
evidence in her possession that 
pertains to her claim. 

2.  Arrange to have the veteran's file 
reviewed by a VA gynecologist to 
determine whether the fibroid tumors and 
mastalgia are related to service.  The 
examiner is asked to express an opinion 
as to the following questions: 

a.  What is the clinical 
significance of a uterine mass found 
on a pelvic ultrasound in September 
1983 during service and an uterine 
fibroid first identified in May 1988 
on a post-service KUB film and other 
medical evidence of post -service 
fibroid tumors? 

b.  In the absence of medical 
evidence of any other identifiable 
disease, are recurrent mastalgic 
symptoms, alone, during and after 
service, considered a disease?  

3.  Schedule the veteran for a VA 
neurology examination to determine if the 
veteran has headaches and, if so, whether 
the current headaches are related to 
tension headaches documented in service.  
The claims folder must be made available 
to the examiner. 

4.  Arrange to have the veteran's file 
reviewed by a VA orthopedist, to 
determine whether the medical evidence of 
record supports the assessment of 
chondromalacia patellae during service in 
October 1980 with a negative X-ray in 
light of post-service evidence of a 
negative X-ray in December 2003 and a 
negative MRI in January 2004.  The claims 
folder must be made available to the 
examiner.

5.  Schedule the veteran for a VA 
examination to determine whether the 
veteran currently suffers from sinusitis 
and, if so, whether current sinusitis is 
related to sinusitis documented in 
service.  The claims folder must be made 
available to the examiner. 

6. Schedule the veteran for a VA 
examination by a cardiologist to 
determine whether the isolated elevated 
blood pressure readings, recorded in May 
1983 during service, were indicative of 
hypertension that was first documented in 
1993.  The claims folder must be made 
available to the examiner.

7.  Schedule the veteran for a VA 
examination to determine the degree of 
impairment due to the service-connected 
foot disability, pes planus.  The claims 
folder must be made available to the 
examiner.  The examiner is asked to 
comment on the degree of pain or 
functional loss due pain, if any, on 
manipulation of the feet or on use. 

8.  After the requested development has 
been completed, adjudicate the claims.  
If any benefit sought is denied, prepare 
a supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



